Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on August 24, 2020 including Petition, Oath, ADS, and Transmittal Letter and Power of Attorney on September 2, 2020 was received and has been entered. Claims 1-21 are in the application.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
2) Claim limitation “conveying system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “conveying” coupled with functional language “system” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph 10 teaches the conveying system includes a conveyor. Paragraph 33 teaches the installation includes a conveying system 14 having a main conveyor 16 which conveys vehicle wheels. Paragraph 45 teaches the conveying system includes an individual conveying system 68 by which vehicle wheels are conveyed from the main circular route to the treatment station and from the treatment station back to the main circular route. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Regarding claim 2, claim limitation “handling arrangement” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “handling” coupled with functional language “arrangement” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-3 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph 18 teaches the handling arrangement includes is an articulated-arm robot.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1-2, 7, and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Num. 5,536,128 to Shimoyashiro et al (hereinafter Shimoyashiro) and US Pat. No. 20020044860 A1 to Hayashi et al (hereinafter Hayashi) is maintained.

b)    a conveying system (200, 201) which selectively conveys the articles through the at least two treatment stations; wherein
c)    the conveying system comprises and
ca)    a main conveyor (200) having a main circular route on which articles can be conveyed without being conveyed through the at least two treatment stations. (See Shimoyashiro, col. 4, lines 15-20, col. 31, lines 1-7, Figs. 1 and 41.)
Regarding claim 1, Shimoyashiro does not explicitly teach an individual station conveying system  for each of the at least two treatment stations, each individual station conveying system connecting an associated treatment station to the main circular route each individual station conveyor system selectively conveys articles off the main circular route to the associated treatment station, and from the associated treatment station back to the main circular route, such that articles can be selectively conveyed by each individual station conveying system off the main circular route through its associated treatment station and placed back on the main circular route, or remain on the main conveyor and be conveyed past one or more individual station conveying systems and associated treatment stations.
Hayashi is directed to a conveying system.
Hayashi teaches an individual station conveying system (26) for each of the at least two treatment stations (11-15), each individual station conveying system (26) connecting an associated treatment station (14) to the main route (33) wherein each 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an individual station conveying system for each of the at least two treatment stations, each individual station conveying system connecting an associated treatment station to the main circular route each individual station conveyor system selectively conveys articles off the main circular route to the associated treatment station, and from the associated treatment station back to the main circular route, such that articles can be selectively conveyed by each individual station conveying system off the main circular route through its associated treatment station and placed back on the main circular route, or remain on the main conveyor and be conveyed past one or more individual station conveying systems and associated treatment stations, because Hayashi teaches this configuration improves the net working rates and conveying capability. (See Hayashi Fig. 5 and paragraph 53.)
Regarding claim 2, Shimoyashiro does not explicitly teach the at least one station conveying system comprises a handling arrangement by means of which articles can be transferred from the main conveyor to the associated treatment station.  

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one station conveying system comprises a handling arrangement by means of which articles can be transferred from the main conveyor to the associated treatment station, because Hayashi teaches this configuration improves the net working rates and conveying capability. (See Hayashi Fig. 5 and paragraph 53.)
Regarding claim 7, Shimoyashiro teaches the at least one wet-painting station is present (See Shimoyashiro, col. 4, lines 15-20, col. 31, lines 1-7, Figs. 1 and 41.) Examiner is considering photoresist and film formation to be equivalent to wet coating.
Regarding claim 21, Shimoyashiro teaches an installation for the surface treatment of articles (resist coating), said installation comprising: at least two treatment stations (60);
b)    a conveying system (200, 201) which selectively conveys the articles through the at least two treatment stations; wherein
c)    the conveying system comprises
ca)    a main conveyor (200) having a main circular route on which articles can be conveyed without being conveyed through the at least two treatment stations (See Shimoyashiro, col. 4, lines 15-20, col. 31, lines 1-7, Figs. 1 and 41.)

Hayashi is directed to a conveying system.
Hayashi teaches an individual station conveying system for each of the at least two treatment stations, each individual station conveying system connecting an associated treatment station to the main circular route wherein each individual station conveyor system selectively conveys articles off the main route (33) to the associated treatment station (14), and from the associated treatment station (14) back to the main route (33), such that articles can be selectively conveyed by each individual station conveying system off the main circular route through its associated treatment station and placed back on the main route, or remain on the main conveyor and be conveyed past one or more individual station conveying systems and associated treatment stations. (See Hayashi Fig. 5 and paragraph 53.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an individual station conveying system for each of the at 
Regarding claim 21, Shimoyashiro does not explicitly teach at least one of the individual station conveyor systems comprises a branch conveyor which conveys selected articles from the main closed circuit, through the associated treatment station, and back onto the main closed circuit.
Hayashi is directed to a conveyor.
Hayashi teaches at least one of the individual station conveyor systems comprises a branch conveyor (34d) which conveys selected articles from the main conveyor (33), through the associated treatment station (14), and back onto the main conveyor (33). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include at least one of the individual station conveyor systems comprises a branch conveyor which conveys selected articles from the main closed circuit, through the associated treatment station, and back onto the main closed circuit, 
The previous rejection of claims 3-4 and 9-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Num. 5,536,128 to Shimoyashiro et al (hereinafter Shimoyashiro) and US Pat. Num. 20020044860 A1 to Hayashi et al as applied to claim 1 or claim 2 and US Pat. Pub. Num. 20100291300 A1 to Gerd Wurster (hereinafter Wurster) is being maintained.
Regarding claim 3, Shimoyashiro does not explicitly teach the main conveyor is a power and free conveyor.
Wurster teaches the main conveyor is a power and free conveyor. (See Wurster, paragraphs 36 and 38.)
It would have been obvious to have the main conveyor be a power and free conveyor, because Wurster teaches a power and free conveyor does not operate in synchronism and be provided with buffers to allow the substrates to transferred at different times to the next treatment station. (See Wurster, paragraph 73.)
Regarding claim 4, Shimoyashiro does not explicitly teach at least one treatment station comprises a cooling zone.  
Wurster teaches at least one treatment station comprises a cooling zone (34) and the station conveyer (30) of the treatment station includes a branch conveyor (22) which connects the cooling zone (34) to the main conveyor. (See Wurster, Fig. 1 and paragraph 57.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one treatment station comprises a cooling zone, because this would allow the parts to have the desired processing steps. (See Wurster, paragraphs 36 and 38.)
Regarding claim 4, Shimoyashiro does not explicitly teach the station conveyer of the treatment station includes a branch conveyor which connects the cooling zone to the main conveyor.  
Wurster teaches at least one treatment station the station conveyer (30) of the treatment station includes a branch conveyor (22) which connects the cooling zone (34) to the main conveyor. (See Wurster, Fig. 1 and paragraph 57.)
It would have been obvious to have the main conveyor be a power and free conveyor, because Wurster teaches a power and free conveyor does not operate in synchronism and be provided with buffers to allow the substrates to transferred at different times to the next treatment station. (See Wurster, paragraph 73.)
Regarding claim 9, Shimoyashiro does not explicitly teach at least one mechanically reworking station is present. 
Wurster teaches at least one mechanically reworking station (42) is present. (See Wurster, Fig. 1 and paragraph 58.)
It would have been obvious to teach at least one mechanically reworking station is present, because Wurster teaches this would allow substrates with a standard coating and special coating to be processed at the same facility. (See Wurster, paragraph 58 and Abstract.)

Wurster teaches at least one gloss turning station (42) is present. (See Wurster, Fig. 1 and paragraph 58.)
It would have been obvious to teach at least one mechanically reworking station is present, because Wurster teaches this would allow substrates with a standard coating and special coating to be processed at the same facility. (See Wurster, paragraph 58 and Abstract.)
Regarding claim 11, Shimoyashiro does not explicitly teach at least one separate cooling station is present.
Wurster teaches at least one separate cooling station is present (70, 54). (See Wurster, Fig. 1 and paragraph 59.)
It would have been obvious to teach at least one separate cooling station is present, because Wurster teaches this would allow substrates with a transparent coating to be cooled after being dried. (See Wurster, paragraph 59.)
Regarding claim 12, Shimoyashiro teaches objects to be painted can have both high and low degrees of painting complexity, but Shimoyashiro does not explicitly teach the articles are vehicle wheels. (See Shimoyashiro, paragraphs 5, 11 and 16.)
Wurster teaches the articles are vehicle wheels. (See Wurster, Figs. 5-6 and Abstract.)
It would have been obvious to teach the articles are vehicle wheels, because Wurster teaches this would allow substrates with a standard coating and special coating 
Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 13, Shimoyashiro does not teach at least one individual station conveying system has a first associated position on the main circular route, wherein articles are conveyed off the main circular route at to the associated treatment station at the first associated position, and a second associated position on the main circular route, wherein articles are conveyed from the associated treatment station back to the main circular route at the second associated position.  
Wurster teaches at least one individual station conveying system has a first associated position (at 20) on the main circular route, wherein articles are conveyed off the main circular route at to the associated treatment station at the first associated position, and a second associated position (44) on the main circular route, wherein articles are conveyed from the associated treatment station back to the main circular route at the second associated position.  (See Wurster, Fig. 1.) 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one individual station conveying system has a first associated position on the main circular route, wherein articles are conveyed off the main circular route at to the 
Regarding claim 14, Shimoyashiro does not teach the first associated position of the at least one individual station conveying system is spaced apart from the second associated position along the main circular route.  
Wurster teaches the first associated position (20) of the at least one individual station conveying system is spaced apart from the second associated position (44) along the main circular route. (See Wurster, Fig. 1.) 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the first associated position of the at least one individual station conveying system is spaced apart from the second associated position along the main circular route, because this would allow the parts to be transferred along the conveyor. (See Wurster, paragraphs 36 and 38.)
Regarding claim 15, Shimoyashiro does not teach at least one individual station conveying system includes a handling arrangement at the first associated position.  

The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one individual station conveying system includes a handling arrangement at the first associated position, because this would allow the parts to be transferred along the conveyor. (See Wurster, paragraphs 36 and 38.)
Regarding claim 16, Shimoyashiro does not teach at least one individual station conveying system includes a branch conveyor at the second associated position.  
Wurster teaches at least one individual station conveying system includes a branch conveyor at the second associated position (97).  (See Wurster, Fig. 4 and paragraph 73.)   											The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one individual station conveying system includes a branch conveyor at the second associated position, because this would allow the parts to be transferred in a way that is compatible with buffers (99, 101). (See Wurster, paragraph 73.)	
The previous rejection of claims 5-6 and 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Num. 5,536,128 to Shimoyashiro et al (hereinafter Shimoyashiro) and US Pat. Pub No. 20020044860 A1 to Hayashi (hereinafter Hayashi) as applied to claim 1 and further in view of US Pat. Num. 20090117283 A1 to Herre et al (hereinafter Herre) is being maintained.
Regarding claim 5, Shimoyashiro does not explicitly teach at least one pre-treatment station is present.  
 Herre teaches at least one pre-treatment station (18,19) is present. (See Herre, Fig. 5.)
It would have been obvious to a person of ordinary in the art at the time the invention was made to include at least one pre-treatment station, because this would allow the substrate to receive the desired coating composition. (See Herre, paragraph 135.)
Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 6, Shimoyashiro does not explicitly teach at least one powder coating station is present.  
Herre teaches at least one powder coating station (13, 14) is present. (See Herre, Fig. 5.)
It would have been obvious to a person of ordinary in the art at the time the invention was made to include at least one powder coating station, because this would 
Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 8, Shimoyashiro does not teaches at least one top-coating station is present.
Regarding claim 8, Herre teaches at least one top-coating station (39) is present. (See Herre, Fig. 8 and paragraphs 39, 84, 93 and 135.) Examiner is considering a paint booth that provides a transparent or clear coat to be equivalent to a top-coating station.
It would have been obvious to a person of ordinary in the art at the time the invention was made to include at least one top-coating station, because this would allow the substrate to receive the desired coating composition. (See Herre, paragraph 135.)
Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The previous rejection of claims 17-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Num. 20090117283 A1 to Shimoyashiro et al (hereinafter Shimoyashiro) and US Pat. Pub No. 20020044860 A1 to Hayashi (hereinafter Hayashi) and further in view of US Pat. Pub. Num. 20100291300 A1 to Gerd Wurster (hereinafter Wurster) as applied to claim 14 and further in view of US Pat. Num. 5,731,038 to Toshifumi Ogasawara (hereinafter Ogasawara) is maintained.
Regarding claim 17, Shimoyashiro does not teach at least one individual conveying station includes a branch conveyor, the branch conveyor having a first end at the first associated position for the at least one individual station conveying station and a second end at the second associated position for the at least one individual station conveying station, wherein, the branch conveyor conveys selected articles from the main circular route, through the associated treatment station, and back onto the main circular route. 
Ogasawara teaches at least one individual conveying station includes a branch conveyor (e), the branch conveyor having a first end at the first associated position (e) for the at least one individual station conveying station and a second end at the second associated position (f) for the at least one individual station conveying station, wherein, the branch conveyor conveys selected articles from the main circular route (24), through the associated treatment station (38), and back onto the main circular route (24). (See Ogasawara, Fig. 5.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one individual conveying station includes a branch conveyor, the branch conveyor having a first end at the first associated position for the at least one individual station conveying station and a second end at the second associated position for the at least 
Regarding claim 18, Shimoyashiro does not explicitly teach at least one of the at least two treatment stations includes two or more booths, wherein the individual conveying system associated with the at least one of the at least two treatment stations conveys selected articles through each of the two or more booths. 	
Ogasawara teaches	at least one of the at least two treatment stations includes two or more booths (38-42), wherein the individual conveying system (24a) associated with the at least one of the at least two treatment stations conveys selected articles through each of the two or more booths. (See Ogasawara, Fig. 5.)
Therefore, taking the references as a whole, it would have been obvious to have teach at least one of the at least two treatment stations includes two or more booths, wherein the individual conveying system associated with the at least one of the at least two treatment stations conveys selected articles through each of the two or more booths, because Ogasawara teaches this would allow the conveyor to continuously convey the substrate to prevent running or sagging of the coating composition. (See Ogasawara, col. 30, lines 15-22.)
Regarding claim 19, Shimoyashiro does not teach wherein the individual conveying station associated with the at least one of the at least two treatment stations includes a branch conveyor, the branch conveyor selectively conveying articles from the 
Ogasawara teaches the individual conveying station associated with the at least one of the at least two treatment stations includes a branch conveyor, the branch conveyor selectively conveying articles from the main circular route (24) through one of the two or more booths (38-42) in the at least one of the at least two treatment stations. (See Ogasawara, Fig. 5.)
Therefore, taking the references as a whole, it would have been obvious to have teach the individual conveying station associated with the at least one of the at least two treatment stations includes a branch conveyor, the branch conveyor selectively conveying articles from the main circular route through one of the two or more booths in the at least one of the at least two treatment stations, because Ogasawara teaches this would allow the conveyor to continuously convey the substrate to prevent running or sagging of the coating composition. (See Ogasawara, col. 30, lines 15-22.)
Regarding claim 20, Shimoyashiro does not teach the branch conveyor conveys all articles conveyed through the at least one of the at least two treatment stations from the at least one of the at least two treatment stations back onto the main circular route. 
Ogasawara teaches the branch conveyor conveys all articles conveyed through the at least one of the at least two treatment stations (38-42) from the at least one of the at least two treatment stations back onto the main circular route. (See Ogasawara, Fig. 5.)
Therefore, taking the references as a whole, it would have been obvious to have teach the branch conveyor conveys all articles conveyed through the at least one of the 
The previous rejection of claim 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Num. 5,536,128 to Shimoyashiro et al (hereinafter Shimoyashiro) and US Pat. Pub No. 20020044860 A1 to Hayashi (hereinafter Hayashi) and US Pat. Num. 20120123585 A1 to Shigemori et al (hereinafter Shigemori) is being maintained.
Regarding claim 21, Shimoyashiro teaches an installation for the surface treatment of articles (resist coating), said installation comprising: at least two treatment stations (60);
b)    a conveying system (200, 201) which selectively conveys the articles through the at least two treatment stations; wherein
c)    the conveying system comprises
ca)    a main conveyor (200) having a main circular route on which articles can be conveyed without being conveyed through the at least two treatment stations. (See Shimoyashiro, col. 4, lines 15-20, col. 31, lines 1-7, Figs. 1 and 41.)

Hayashi teaches an individual station conveying system for each of the at least two treatment stations, each individual station conveying system connecting an associated treatment station to the main circular route wherein each individual station conveyor system selectively conveys articles off the main route (33) to the associated treatment station (14), and from the associated treatment station (14) back to the main route (33), such that articles can be selectively conveyed by each individual station conveying system off the main circular route through its associated treatment station and placed back on the main route, or remain on the main conveyor and be conveyed past one or more individual station conveying systems and associated treatment stations. (See Hayashi Fig. 5 and paragraph 53.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an individual station conveying system for each of the at least two treatment stations, each individual station conveying system connecting an 
Regarding claim 21, Shimoyashiro does not explicitly teach at least one of the individual station conveyor systems comprises a branch conveyor which conveys selected articles from the main closed circuit, through the associated treatment station, and back onto the main closed circuit.
Shigemori is directed to a conveyor.
Shigemori teaches at least one of the individual station conveyor systems comprises a branch conveyor (2) which conveys selected articles from the main closed circuit (1), through the associated treatment station, and back onto the main closed circuit (1). (See Shigemori, Fig. 1.) Examiner is considering a parts receiving station to be equivalent to a treatment station.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include at least one of the individual station conveyor systems comprises a branch conveyor which conveys selected articles from the main closed circuit, through the associated treatment station, and back onto the main closed circuit, 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered, but are not considered persuasive.
No Argument or Amendment directed to the substantive merits of the case has been received from the Applicants to the Final Rejection mailed on April 24, 2020. Applicants decision not to respond was confirmed in phone conversation on April 23, 2020.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARL KURPLE/
Primary Examiner
Art Unit 1717